GRIFFIN, Judge.
This is the appeal of an order denying appellee’s motion for entry of an order of contempt for failure of the appellant/husband to satisfy an award of attorney’s fees to the appellee/wife in a custody modification proceeding. The order appealed recites that the husband would be subject to sanctions in the nature of contempt if the attorney’s fees awarded by the court were not paid by a certain date. Because we find the challenged order is a non-final, non-appealable order, the court does not have jurisdiction to decide this matter. See Culpepper v. Culpepper, 103 Fla. 390, 138 So. 799 (Fla.1931). See also Madden v. Madden, 558 P.2d 669 (Wyo.1977). We decline to treat this appeal as a petition for writ of common law certiorari because we conclude the trial court’s ruling did not depart from essential requirements of law.
APPEAL DISMISSED.
DAUKSCH and GOSHORN, JJ„ concur.